                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     No. 5:12-cr-00019-D-1


  UNITED STATES OF AMERICA
                                                                    ORDER TO SEAL
       V.

  ROBERT TYRONE CAMPBELL


       On motion of the Defendant, Robert Tyrone Campbell, and for good cause shown, it is

hereby ORDERED that DE 141 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This    SO        day ofJrP   f; l 2021.


                                     United States District Judge
